An unpublis d order shall not be regarded as precedent and shall not be cited as legal authofity. SCR 123.

Sunﬁsh»: Scum
or
NEVADA

(e3 £94le «We»

IN THE SUPREME COURT OF THE STATE OF NEVADA

NIKCI BOYD, No. 67662

Petitioner, F a L E D
we.

YVONNE LINSEY BOYD; LIL HOPE »

BOYD; AND ARTHUR GALTON‘, JUL 2 2 2015

Res ondentsi

     

TRAGIE Kt LH‘lDEMAN
CHER??? 5UPREME‘ COURT

BY
DEPUTY CLERK ~

ORDER DENYING PETHYON FOR WRIT OF PROHIBI TI ON
Having cansidered this originel pro ee writ petition, We deny
the requested relief. NRAP 21(b)(1); Pan 1;. Eighth Jztdiczlaé Diet. Court,
120 Nev. 222, 228, 88 P.3d 840, 844 (2864). (explaining that petitioner
bears the burden 0f demonstrating that writ relief is warranted).

It is so 0RD131111333!.1 E

g  :J.
T
a J. “W , J.
Pickering ‘

    

- ibbons

cc: Nikci Boyd
Arthur Galton
Lil Hope - Boyd
Yvonne Linsey Boyd

1T0 the extent that petitiener seeks a stay, that request is denied‘

The clerk of thie court shall file the exhibits to the writ petition that
were previeionally receive-din this court en March 30, 2015.

ifs-222.323